      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 1 of 8




                                   STATEMENT OF FACTS

        Your affiant, Madison Ramsden, has been employed as a Special Agent by the Federal
Bureau of Investigation (FBI) since 2019. Currently, I am assigned to the Washington Field
Office, where I am tasked with investigating criminal activity in and around the Capitol grounds.
As a Special Agent, I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Michael R. Pence was present and presiding, first in the joint session, and then in the Senate
chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to and did evacuate the chambers. Accordingly, the joint session of the
United States Congress was effectively suspended until shortly after 8:00 p.m. Vice President
Pence remained in the United States Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 2 of 8




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 20, 2021, a witness (Witness 1) contacted the FBI and identified EDUARDO
NICOLAS ALVEAR GONZALEZ as an individual who had stormed the Capitol on January 6,
2021. Witness 1 knows GONZALEZ as a family member and identified him in two publicly-
available Youtube videos showing him standing inside the Capitol Rotunda on January 6, smoking
what appears to be marijuana. In both videos, the individual Witness 1 identified as GONZALEZ
is wearing an olive-colored sun hat; olive-colored long-sleeve shirt; a light green backpack; a black
fanny pack; red, white, and blue American flag pants; and long brown hair and a full, dark-colored

                                                                                t of his mouth, while

below in Figure One. In the second Youtube video,
                         someone asks the individual identified as GONZALEZ why he is smoking
weed in the Capitol, and he responds
Figure Two. Finally, Witness 1 informed law enforcement that GONZALEZ previously resided
in Ventura, California, and was most recently renting an Airbnb in or near Washington, D.C.




                 Figure One                                           Figure Two
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 3 of 8




        Your affiant has confirmed the identification of the individual seen in Figure One and
Figure Two. A search of the California Department of Motor Vehicles (DMV) revealed an
ALVEAR GONZALEZ EDUARDO NICOLAS of Ventura, California, and the associated
photograph appears to be the same person in the Youtube videos Witness 1 described to the FBI.
Records also reveal that GONZALEZ has been renting a residence through Airbnb in Alexandria,
Virginia for a term of 30 days beginning on January 1, 2021. Finally, travel records reveal that
GONZALEZ is scheduled to fly from Ronald Reagan Washington National Airport to Los Angeles
International Airport on Monday, February 1, 2021. In light of the matching physical appearances,
residential information, and rental details, your affiant believes the individual Witness 1 identified
in the Capitol Rotunda on January 6 is EDUARDO NICOLAS ALVEAR GONZALEZ (also
known as Alvear Gonzalez Eduardo Nicolas).

          A subsequent search of Youtube revealed a photograph posted by a user account identified
as                                  that included a profile picture of a male lion in gold with a black
                                             Witness 1 also informed the FBI that GONZALEZ often
                                        The posted photograph shows the same individual in Figures
One and Two, dressed in an olive-colored sun hat; olive-colored long-sleeve shirt; a light green
backpack; a black fanny pack; red, white, and blue American flag pants; and long brown hair and
a full, dark-colored beard. Given the same physical appearance and clothing across all of the
viewed Youtube content, your affiant believes the individual in this photograph is GONZALEZ.
In the video, GONZALEZ is standing in the Capitol Rotunda and smoking what appears to be a
lit, self-rolled cigarette. A screenshot of this post is below in Figure Three.




                                            Figure Three
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 4 of 8




       Other witnesses have provided Snapchat videos                    National Threat Operations
Center (NOTC). Snapchat is a mobile application (App) for Android and iOS (Apple) devices.
One of the core concepts of the Snapchat app is that users can share pictures, videos, and messages
with other Snapchat users. Content that users send is available to the recipient for only a short
time before it becomes inaccessible, but recipients can save or screenshot that content using the


friends to see for longer periods of time.

        On January 11, 2021, for example, a different witness submitted a recording of a Snapchat
        that another Snapchat user had created and posted. That Snapchat user can be seen in his
story marching through the Capitol Rotunda on January 6, 2021. At one point in the video, that
user is sitting near a painting in the Capitol Rotunda and pans the camera around to show the
Capitol Rotunda and other rioters, including an individual your affiant believes to be GONZALEZ
based on his distinct clothing, presence in the Capitol Rotunda, and the fact that he is smoking
what appears to be marijuana.
and can be seen counting the people around him smoking, including GONZALEZ. At one point
in the video, GONZALEZ is exchanging small items that appear to be marijuana cigarettes with
another, older individual wearing a dark-colored beanie, dark-colored long-sleeve top, and dark-
colored pants. A screenshot of the Snapchat video is below in Figure Four.




                                             Figure Four
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 5 of 8




        Finally, additional witnesses provided to the FBI a Zoom video that GONZALEZ filmed
and broadcasted over the internet on January 7, 2021. In the over hour-long video, GONZALEZ
shares his Apple laptop screen and narrates multiple photographs and videos of himself and others
inside the Capitol on January 6, 2021. At times, he shows what appear to be over 50 photographs
and videos saved                                sic] Storming
                                                                                        matching
                                    and Alvear and physically appears to be the same individual
throughout the videos described herein.

       At about 25 minutes and 10 seconds into the video, GONZALEZ shows and narrates a
video he recorded on January 6, in which he approaches the Capitol from the West side and breaks
in with other rioters




        At about 25 minutes and 55 seconds into the video, GONZALEZ continues narrating one
of his videos showing him march into the Capitol past law enforcement officers. GONZALEZ

down because they were outnumbered by the rioters. The video then pans to the four law
enforcement officers near the throngs of rioters

                                                                                           shows
part of his recording that shows his face as he drinks a beverage after breaking into the Capitol
Rotunda. A screenshot of that moment is below in Figure Five, with a red oval around the name
he uses throughout the video.




                                          Figure Five
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 6 of 8




        At about 27 minutes and 20 seconds into the video GONZALEZ shows a portion of his
recording where he continues to march through the Capitol, and he                            h, this
is the most protected building,         s. He then narrates that he and other rioters were looking

the video, GONZALEZ plays a clip from his recording where he pans the camera to himself in the


       At about 33 minutes and 55 seconds into the video, GONZALEZ says to those live viewing

speaking from first-                         At about 34 minutes and 20 seconds, the video
GONZALEZ is narrating shows GONZALEZ put the camera down to reveal the Capitol Rotunda
ceiling. GONZALEZ is standing on the left side of the video and pulls the olive-colored sun hat
out of his light green backpack and puts it on. Afterward, GONZALEZ narrates that at this point
he asked someone to film him smoking in the Capitol, and the video shows GONZALEZ hand the
camera to another rioter who records GONZALEZ light a pipe and begin smoking. A screen shot
of the video is below in Figure Six, with a red oval around his name.




                                            Figure Six

       At about 39 minutes and 20 seconds into the video, GONZALEZ restates to his live viewers

                                                                                   o be watching

                                                Later, while narrating the video, GONZALEZ says
                                                        around the Capitol Rotunda.



           his person while at the Capitol Rotunda. He then says he smoked a joint and handed
       Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 7 of 8




out others to fellow rioters throughout the Capitol Rotunda. At 41 minutes and 50 seconds, he
shows a photograph of an older individual wearing a dark-colored beanie, dark-colored long-sleeve
top, and dark-colored pants that appears to be the same individual GONZALEZ exchanged
cigarettes with in the aforementioned Snapchat video screenshotted in Figure Two that another
witness provided to the FBI. In the Zoom video, GONZALEZ explains that he met this individual
at the Trump rally and met him again in the Capitol Rotunda. At 42 minutes and 45 seconds into
the video, GONZALEZ shows a video of the Capitol Rotunda that appears to be hazy at this point

GONZALEZ to be referring to another name for marijuana.

       Finally, at about 48 minutes and 10 seconds into the video, GONZALEZ explains that he
                                                                         ers a Twitter profile
with                                                                           gold male lion

                                           ount described above that also posted the picture
of GONZALEZ in the Capitol Rotunda depicted in Figure One. At about 53 minutes and 30
seconds into the video, GONZALEZ shows another video he filmed outside the Capitol showing
a crowd of rioters, and he s

        Based on the foregoing, your affiant submits that there is probable cause to believe that
EDUARDO NICOLAS ALVEAR GONZALEZ violated 18 U.S.C. § 1752(a)(1) and (2), which
makes it a crime to (1) knowingly enter or remain in any restricted building or grounds without
lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct
of Government business or official functions, engage in disorderly or disruptive conduct in, or
within such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions; or attempts
or conspires to do so. For purposes of Section 1752 of Title 1
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that EDUARDO NICOLAS
ALVEAR GONZALEZ violated 40 U.S.C. § 5104(e)(2)(D) and (G), which make it a crime to
willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly
or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent
to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of
      Case 1:21-cr-00115-CRC Document 1-1 Filed 01/31/21 Page 8 of 8




Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any
of the Capitol Buildings.

                                                    _________________________________
                                                    MADISON RAMSDEN
                                                    SPECIAL AGENT, FBI

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this      day of January 2021.


                                                    ___________________________________

                                                    U.S. MAGISTRATE JUDGE
